VU>-iS
                                ELECTRONIC RECORD




                                                          30.02F1 (Burglary of
COA #      01-14-00387-CR                        OFFENSE: Habitation)

STYLE:     Michael Diaz v. The State of Texas    COUNTY:         Harris

COA DISPOSITION:     AFFIRM/REVERSE/REMAND          TRIAL COURT: 179th District Court


DATE: 06/18/2015                      Publish: NO   TC CASE #:     1391077




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   Michael Diaz v. The State of Texas                          %<\0'/S
         Sratc'^                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

     fie/lse</                                        JUDGE:

DATE: AV           17. '20/4T                         SIGNED:                           PC:

JUDGE:    /*£-                                        PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                             ELECTRONIC RECORD